Case 1:19-cv-00278-MEH Document 1 Filed 01/31/19 USDC Colorado Page 1 of 33




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

 UNILOC 2017 LLC,                                          Civil Action No. 1:19- CV-00278
 A Delaware Corporation,
                                                           JURY TRIAL DEMANDED
                 Plaintiff,

           v.

 SLING TV L.L.C.,
 A Colorado limited liability company,

             Defendant.
_____________________________________________________________________________

         COMPLAINT FOR PATENT INFRINGEMENT AND JURY DEMAND
_____________________________________________________________________________
       Plaintiff Uniloc 2017 LLC (“Uniloc”), by and through the undersigned counsel, hereby
files this Complaint and makes the following allegations of patent infringement relating to U.S.

Patent Nos. 6,519,005, 6,895,118, 9,721,273 and 8,407,609 against Sling TV L.L.C. (“Sling

TV”) and alleges as follows upon actual knowledge with respect to itself and its own acts and

upon information and belief as to all other matters:

                                  NATURE OF THE ACTION

      1.        This is an action for patent infringement. Uniloc alleges that Sling TV infringes

U.S. Patent Nos. 6,519,005 (the “’005 patent”), 6,895,118 (the “’118 patent”) 9,721,273 (the
“’273 patent”) and 8,407,609 (the “’609 patent”) copies of which are attached hereto as Exhibits

A-D (collectively, “the Asserted Patents”).

      2.        Uniloc alleges that Sling TV directly infringes the Asserted Patents by making,

using, offering for sale, selling and/or importing products and services, such as Sling TV that: (1)

perform a method for motion coding an uncompressed digital video data stream; (2) perform a

method of coding a digital image comprising macroblocks in a binary data stream (3) perform a

method for providing content via a computer network and a computer system and (4) track digital

media presentations. Uniloc seeks damages and other relief for Sling TV’s infringement of the

Asserted Patents.



                                                       1
Case 1:19-cv-00278-MEH Document 1 Filed 01/31/19 USDC Colorado Page 2 of 33




                                              THE PARTIES

        3.     Uniloc 2017 LLC is a Delaware corporation having places of business at 1209

Orange Street, Wilmington, Delaware 19801 and 620 Newport Center Drive, Newport Beach,

California 92660.

        4.     Uniloc holds all substantial rights, title and interest in and to the Asserted Patents.

        5.     Upon information and belief, Defendant Sling TV, L.L.C., is Colorado corporation

with an office at 9601 S. Meridian Blvd., Englewood, Colorado 80112. Sling TV may be served

through its registered agent for service: Timothy Allen Messner at 9601 S. Meridian Blvd.,

Englewood, Colorado 80112
                                    JURISDICTION AND VENUE

        6.     This action for patent infringement arises under the Patent Laws of the United

States, 35 U.S.C. § 1 et. seq. This Court has original jurisdiction under 28 U.S.C. §§ 1331 and

1338.

        7.     This Court has both general and specific jurisdiction over Sling TV because Sling

TV is a Colorado corporation and has committed acts within Colorado giving rise to this action

and has established minimum contacts with this forum such that the exercise of jurisdiction over

Sling TV would not offend traditional notions of fair play and substantial justice. Sling TV,

directly and through subsidiaries, intermediaries (including distributors, retailers, franchisees and

others), has committed and continues to commit acts of patent infringement in this District, by,

among other things, making, using, testing, selling, licensing, importing and/or offering for

sale/license products and services that infringe the Asserted Patents.

        8.     Venue is proper in this district and division under 28 U.S.C. §§ 1391(b)-(d) and

1400(b) because Sling TV has committed acts of infringement in Colorado.

               COUNT I – INFRINGEMENT OF U.S. PATENT NO. 6,519,005

     9.        The allegations of paragraphs 1-8 of this Complaint are incorporated by reference

as though fully set forth herein.

     10.       The ’005 patent, titled “Method of Concurrent Multiple-Mode Motion Estimation




                                                      2
Case 1:19-cv-00278-MEH Document 1 Filed 01/31/19 USDC Colorado Page 3 of 33




For Digital Video,” issued on February 11, 2003. A copy of the ’005 patent is attached as Exhibit

A.

     11.       Pursuant to 35 U.S.C. § 282, the ’005 patent is presumed valid.

     12.       Invented by Koninklijke Philips Electronics N.V., the inventions of the ’005 patent

were not well-understood, routine or conventional at the time of the invention. At the time of

invention of the ’005 patent, different compression algorithms had been developed for digitally

encoding video and audio information (hereinafter referred to generically as “digital video data

stream”) in order to minimize the bandwidth required to transmit this digital video data stream for

a given picture quality. ’005 patent at 1:12-17. Several multimedia specification committees

established and proposed standards for encoding/compressing and decoding/decompressing audio

and video information. The most widely accepted international standards have been proposed by

the Moving Pictures Expert Group (MPEG). Id. at 1:17-22 Video coding, such as MPEG coding,

involves a number of steps. In general, in accordance with the MPEG standards, the audio and

video data comprising a multimedia data stream (or “bit stream”) are encoded/compressed in an

intelligent manner using a compression technique generally known as “motion coding.” Id. at

1:41-45. More particularly, rather than transmitting each video frame in its entirety, MPEG uses

motion estimation for only those parts of sequential pictures that vary due to motion, where

possible. Id. at 1:45-48. In general, the picture elements or “pixels” of a picture are specified

relative to those of a previously transmitted reference or “anchor” picture using differential or

“residual” video, as well as so-called “motion vectors” that specify the location of a 16-by-16

array of pixels or “macroblock” within the current picture relative to its original location within

the anchor picture. Id. at 1:48-55. Computation of the motion vector(s) for a given macroblock

involves an exhaustive search procedure that is very computationally intensive. Id. at 3:25-39. It

was desirable at the time of the invention to improve this process. Id. at 3:40-67.

     13.       The inventive solution of the claimed inventions of the ’005 patent provides a

system and method for digital video compression, and, more particularly, to a motion estimation

method and search engine for a digital video encoder that is simpler, faster, and less expensive




                                                     3
Case 1:19-cv-00278-MEH Document 1 Filed 01/31/19 USDC Colorado Page 4 of 33




than prior art technology, and that permits concurrent motion estimation using multiple prediction

modes. Id. at 1:6-11.

     14.       A person of ordinary skill in the art reading the ’005 patent and its claims would

understand that the patent’s disclosure and claims are drawn to solving a specific, technical

problem arising in the field of digital video compression. Id. Moreover, a person of ordinary skill

in the art would understand that the claimed subject matter of the ’005 patent presents

advancements in the field of digital video compression, and more particularly to a motion

estimation method and search engine for a digital video encoder that is simpler, faster, and less

expensive than prior art technology, and that permits concurrent motion estimation using multiple

prediction modes. Id.

     15.       In light of the foregoing, a person of ordinary skill in the art would understand that

claim 1 of the ’005 patent is directed to a method for motion coding an uncompressed digital

video data stream, which provides concurrent motion estimation using multiple prediction modes.

Moreover, a person of ordinary skill in the art would understand that claim 1 of the ’005 patent

contains that corresponding inventive concept.

     16.       Upon information and belief, Sling TV makes, uses, offers for sale, and/or sells in

the United States and/or imports into the United States products and services such as its H.264

encoders that practice a method for motion coding an uncompressed digital video data stream

(collectively the “Accused Infringing Devices”).

     17.       Upon information and belief, the Accused Infringing Devices infringe at least

claim 1 in the exemplary manner described below.

     18.       The Accused Infringing Devices provide a method for motion coding an

uncompressed (pixel level) digital video data stream. The Accused Infringing Devices receive

input video streams which are then encoded and/or transcoded using at least the H.264 (AVC)

standard. The H.264 standard is a widely used video compression format with decoder support on

web browsers, TVs and other consumer devices. Moreover, H.264 uses motion compressor and

estimator for motion coding video streams. The Accused Infringing Devices receive input video




                                                     4
Case 1:19-cv-00278-MEH Document 1 Filed 01/31/19 USDC Colorado Page 5 of 33




streams which are then encoded and/or transcoded using at least the H.264 standard. H.264 uses

motion compressor and estimator for motion coding video streams.




Source: https://www.cuttingcords.com/home/2015/2/9/sling-tv-technical-details




Source: http://www.videolan.org/developers/x264.html

                                    H.264 Uses Predictive Coding




Source: https://tech.ebu.ch/publications/trev_293-Schaefer, p3




                                                   5
Case 1:19-cv-00278-MEH Document 1 Filed 01/31/19 USDC Colorado Page 6 of 33




Source: H.264 Standard (03-2010) at pp. 3-4

                               H.264 Encoder Block Diagram




Source: https://courses.cs.washington.edu/courses/csep590a/07au/lectures/rahullarge.pdf




                                                  6
Case 1:19-cv-00278-MEH Document 1 Filed 01/31/19 USDC Colorado Page 7 of 33




        19.        The Accused Infringing Devices provide a method for comparing pixels of a first

pixel array (e.g., a macroblock) in a picture currently being coded with pixels of a plurality of

second pixel arrays in at least one reference picture and concurrently performing motion

estimation for each of a plurality of different prediction modes in order to determine which of the

prediction modes is an optimum prediction mode.

        20.        H.264 uses different motion estimation modes in inter-frame prediction. These

modes are commonly referred to as inter-frame prediction modes, or inter modes. Each inter

mode involves partitioning the current macroblock into a different combination of sub blocks, and

selecting the optimum motion vector for the current macroblock based on the partition. The inter-

frame prediction modes, or inter modes, can be further categorized by the number and position of

the reference frames, as well as the choice of integer pixel, half pixel and quarter pixel values in

motion estimation. The Sling TV H.264 encoders concurrently perform motion estimation of a

macroblock for all inter-modes and select the most optimum prediction mode with least rate

distortion cost.




Source: https://courses.cs.washington.edu/courses/csep590a/07au/lectures/rahullarge.pdf, p. 30
        21.        H.264 provides a hierarchical way to partition a macroblock, with the available

partitions shown in the following two figures. An exemplary inter-frame prediction mode, or inter




                                                       7
Case 1:19-cv-00278-MEH Document 1 Filed 01/31/19 USDC Colorado Page 8 of 33




mode, can be for a macroblock to be partitioned to encompass a 16x8 sub block on the left, and

two 8x8 sub blocks on the right.

                    Macroblock partitions for inter-frame prediction modes




Source: https://courses.cs.washington.edu/courses/csep590a/07au/lectures/rahullarge.pdf, p. 4

             H.264 provides macroblock partitions for inter-frame prediction modes




Source: H.264 Standard (03-2010) at p. 26
       22.      The optimum prediction mode as chosen for the current macroblock is embedded

in the compressed bit stream of H.264, as shown in the following two syntaxes.




                                                   8
Case 1:19-cv-00278-MEH Document 1 Filed 01/31/19 USDC Colorado Page 9 of 33



                          Macroblock prediction syntax in H.264




Source: H.264 Standard (03-2010) at p. 57




                                              9
Case 1:19-cv-00278-MEH Document 1 Filed 01/31/19 USDC Colorado Page 10 of 33




                         Sub-macroblock prediction syntax in H.264




 Source: H.264 Standard (03-2010) at p. 58




                                               10
Case 1:19-cv-00278-MEH Document 1 Filed 01/31/19 USDC Colorado Page 11 of 33




        23.     The Accused Infringing Devices provide a method for determining which of the

 second pixel arrays (e.g., macroblock) constitutes a best match with respect to the first pixel array

 (e.g., macroblock) for the optimum prediction mode.




 Source: B. Juurlink et al., Scalable Parallel Programming Applied to H.264, Chapter 2:
 Understanding the Application: An Overview of the H.264 Standard, p. 12

        24.     For example, the encoder performs mode decision to select the most optimum

 prediction mode with least rate distortion cost.


                                    Macroblock layer semantics




 Source: H.264 Standard (03-2010), p. 100




                                                     11
Case 1:19-cv-00278-MEH Document 1 Filed 01/31/19 USDC Colorado Page 12 of 33




                                           Mode Decision




 Source: https://courses.cs.washington.edu/courses/csep590a/07au/lectures/rahullarge.pdf, p. 30

        25.     The Accused Infringing Devices provide a method for generating a motion vector

 for the first pixel array in response to the determining step. The encoder calculates the

 appropriate motion vectors and other data elements represented in the video data stream.




 Source: B. Juurlink et al., Scalable Parallel Programming Applied to H.264, Chapter 2:
 Understanding the Application: An Overview of the H.264 Standard, p. 12




                                                     12
Case 1:19-cv-00278-MEH Document 1 Filed 01/31/19 USDC Colorado Page 13 of 33



                           Motion Vector Derivation is described below




 Source: H.264 Standard (03-2010), p. 151

                                  H.264 Encoder Block Diagram




 Source: https://courses.cs.washington.edu/courses/csep590a/07au/lectures/rahullarge.pdf, p. 2

        26.     Sling TV has infringed, and continues to infringe, at least claim 1 of the ’005

 patent in the United States, by making, using, offering for sale, selling and/or importing the

 Accused Infringing Devices in violation of 35 U.S.C. § 271(a).




                                                     13
Case 1:19-cv-00278-MEH Document 1 Filed 01/31/19 USDC Colorado Page 14 of 33




        27.     Upon information and belief, Sling TV may have infringed and continues to

 infringe the ’005 patent through other software and devices utilizing the same or reasonably

 similar functionality, including other versions of the Accused Infringing Devices.

        28.     Sling TV’s acts of direct infringement have caused and continue to cause damage

 to Uniloc and Uniloc is entitled to recover damages sustained as a result of Sling TV’s wrongful

 acts in an amount subject to proof at trial.

        COUNT II– INFRINGEMENT OF U.S. PATENT NO. 6,895,118

        29.     The allegations of paragraphs 1-8 of this Complaint are incorporated by reference

 as though fully set forth herein.

        30.     The ’118 patent, titled “Method Of Coding Digital Image Based on Error

 Concealment,” issued on May 17, 2005. A copy of the ’118 patent is attached as Exhibit B.

        31.     Pursuant to 35 U.S.C. § 282, the ’118 patent is presumed valid.

        32.     Invented by Koninklijke Philips Electronics N.V., the inventions of the ’118 patent

 were not well-understood, routine or conventional at the time of the invention. The specification

 discloses previous work done to reduce the amount data required to send a video stream by

 intentionally dropping certain image blocks, and then concealing the lost blocks through the use

 of spatial interpolation. ’118 patent at 1:14-32. The publication referenced in the specification

 describes how a JPEG coder can be modified to intentionally drop image blocks that can be

 reasonably reconstructed from neighboring transmitted blocks. The schemes described therein

 achieved data reduction by replacing dropped blocks with constant value blocks, or by modifying

 block addressing information to communicate the addresses of the dropped blocks. Id. at 1:21-32.

        33.     The inventors observed that block information could be dropped altogether,

 simulating lost data in the video stream, but for the synchronization issues such data dropping can

 cause at the decoder. MPEG-4, a more modern coding standard than JPEG or MPEG-1,

 contained a new mechanism to recover from lost data through periodically inserted

 resynchronization markers. Id.at 1:35-42. One aspect of the invention was to selectively combine

 block dropping with resynchronization markers to enable more efficient compression. The




                                                     14
Case 1:19-cv-00278-MEH Document 1 Filed 01/31/19 USDC Colorado Page 15 of 33




 inventors include a step in their invention to evaluate the potential data savings of dropping a

 block or blocks relative to the overhead of the resynchronization markers. Id. At 2:11-27. In

 addition to spatial reconstruction of dropped blocks, the inventors furthermore incorporated the

 additional mechanism of temporal interpolation to support reconstruction of dropped blocks,

 using motion vector information from neighboring blocks. Id. at 3:19-28.

        34.     A person of ordinary skill in the art reading the ’118 patent and its claims would

 understand that the patent’s disclosure and claims are drawn to solving a specific, technical

 problem arising in achieving more efficient video compression. Moreover, a person of ordinary

 skill in the art would understand that the claimed subject matter of the ’118 patent presents

 advancements in the field of digital image coding. And, as detailed by the specification, the prior

 tools for reducing compressed video data rates was such that a new and novel approach was

 required.

        35.     In light of the foregoing, a person of ordinary skill in the art would understand that

 claim 1 of the ’118 patent is directed to a method of coding a digital image comprising

 macroblocks in a binary data stream. Id. at 8:2-3. Moreover, a person of ordinary skill in the art

 would understand that claim 1 of the ’118 patent contains the inventive concept of (1) an

 estimation step, for macroblocks, of a capacity to be reconstructed via an error concealment

 method, (2) a decision step for macroblocks to be excluded from the coding, a decision to exclude

 a macroblock from coding being made on the basis of the capacity of such macroblock to be

 reconstructed, and (3) a step of inserting a resynchronization marker into the binary data stream

 after the exclusion of one or more macroblocks. Id. at 8:4-12.

        36.     Upon information and belief, Sling TV makes, uses, offers for sale, and/or sells in

 the United States and/or imports into the United States products and services such as H.264

 encoders that practice a method for coding a digital image comprising macroblocks in a binary

 data stream (collectively the “Accused Infringing Devices”).

        37.     Upon information and belief, the Accused Infringing Devices infringe at least

 claim 1 in the exemplary manner described below.




                                                     15
Case 1:19-cv-00278-MEH Document 1 Filed 01/31/19 USDC Colorado Page 16 of 33




        38.    The Accused Infringing Devices use H.264 (AVC) streams for coding video data

 (digital images) including macroblocks embedded in a binary stream.

        39.    H.264 is a widely used video compression format with decoder support on web

 browsers, TVs and other consumer devices. Moreover, H.264 codes digital images comprising

 macroblocks streams.

        40.    The Accused Infringing Devices receive input video streams which are then

 encoded and/or transcoded using at least the H.264 standard. H.264 uses motion compressor and

 estimator for motion coding video streams.

                        Sling TV encodes video streams using x264 encoding




 Source: https://www.cuttingcords.com/home/2015/2/9/sling-tv-technical-details

                                        X264 is an H.264 codec




 Source: http://www.videolan.org/developers/x264.html




                                                  16
Case 1:19-cv-00278-MEH Document 1 Filed 01/31/19 USDC Colorado Page 17 of 33




 Source: https://www.itu.int/rec/T-REC-H.264-201704-I/en , p. i




 Source: https://www.itu.int/rec/T-REC-H.264-201704-I/en, section 0.6.3




 Source: https://www.itu.int/rec/T-REC-H.264-201704-I/en, Annex B

        41.     The Accused Infringing Devices’ H.264 coding supports skipped macroblocks.

 Before a macroblock is coded, an estimation is made of whether that macroblock can be

 reconstructed with an error concealment method by examining its motion characteristics, and

 checking to see that the resulting prediction contains no non-zero (i.e. all zero) quantized

 transform coefficients. This estimation provides an indication of the capacity for the macroblock

 to be reconstructed from properties of neighboring macroblocks, allowing the missing block to be

 concealed by inferring its properties.




                                                     17
Case 1:19-cv-00278-MEH Document 1 Filed 01/31/19 USDC Colorado Page 18 of 33




 Source: http://mrutyunjayahiremath.blogspot.com/2010/09/h264-inter-predn.html

        42.     The Accused Infringing Devices’ H.264 encoders perform a decision step to

 determine if a macroblock should be excluded from coding (skipped), with the decision to

 exclude made on the basis of its capacity to be reconstructing by inferring its motion properties

 from neighboring macroblocks, and based on all zero quantized transform coefficients.




 Source: http://mrutyunjayahiremath.blogspot.com/2010/09/h264-inter-predn.html




 Source: https://www.itu.int/rec/T-REC-H.264-201704-I/en, p13

        43.     Skipped macroblocks are communicated with an mb_skip_flag = 1

 (resynchronization marker at the point where the macroblocks are not coded (skipped)) in the

 binary data stream.



                                                     18
Case 1:19-cv-00278-MEH Document 1 Filed 01/31/19 USDC Colorado Page 19 of 33




 Source: https://www.itu.int/rec/T-REC-H.264-201704-I/en, p13




 Source: https://www.oreilly.com/library/view/the-h264-
 advanced/9780470516928/ch05.html#macroblock_layer




 Source: https://www.itu.int/rec/T-REC-H.264-201704-I/en, p96

        44.     Sling TV has infringed, and continues to infringe, at least claim 1 of the ’118

 patent in the United States, by making, using, offering for sale, selling and/or importing the

 Accused Infringing Devices in violation of 35 U.S.C. § 271(a).

        45.     Upon information and belief, Sling TV may have infringed and continues to

 infringe the ’118 patent through other software and devices utilizing the same or reasonably

 similar functionality, including other versions of the Accused Infringing Devices.

        46.     Sling TV’s acts of direct infringement have caused and continue to cause damage

 to Uniloc and Uniloc is entitled to recover damages sustained as a result of Sling TV’s wrongful

 acts in an amount subject to proof at trial.




                                                     19
Case 1:19-cv-00278-MEH Document 1 Filed 01/31/19 USDC Colorado Page 20 of 33




         COUNT III– INFRINGEMENT OF U.S. PATENT NO. 9,721,273

         47.     The allegations of paragraphs 1-8 of this Complaint are incorporated by reference

 as though fully set forth herein.

         48.     The ’273 patent, titled “System and Method For Aggregating And Providing

 Audio And Visual Presentations Via A Computer Network,” issued on August 1, 2017. A copy

 of the ’273 patent is attached as Exhibit C.

         49.     Pursuant to 35 U.S.C. § 282, the ’273 patent is presumed valid.

         50.     Invented by LINQware, Inc., the inventions of the ’273 patent were not well-

 understood, routine or conventional at the time of the invention. At the time of invention of the

 ’273 patent, it was very difficult for a user of an Internet enabled computer to find content of a

 particular type and relating to a particular subject because the amount of content available via the

 Internet was virtually unlimited. ’273 patent at 1:51-55. A popular solution to finding desired

 content was to use a publicly available search engine. Id. at 1:56-57. Each search engine

 typically used its own methodology to create indices such that, ideally, only meaningful results

 are returned for each query. Id. at 1:63-65. This was not always true though due to the complex

 nature and nuances of human language and efforts by document authors or providers to fool or

 trick the indexer into ranking its documents above those of others. Id. at 1:65-2:2. Examples of

 conventional search engines include those made available via www.yahoo.com, www.google.com

 and www.search.com. Id. at 2:2-4.

         51.     The inventive solution of the claimed inventions of the ’273 patent provides a new

 and novel system and method of using the Internet. Id. at 2:6-8. In accordance with one aspect of

 the invention, the specification discloses a method for aggregating and providing content via a

 computer network and computing system which includes the steps of storing data associated with

 a first plurality of presentations and storing data indicative of the first plurality of presentations so

 as to be associated with the stored data associated with the first plurality of presentations using

 the computer system. Id. at 2:39-45. The method also includes the step of storing data associated

 with a plurality of feeds using the computer system, wherein each of the feeds provides a




                                                       20
Case 1:19-cv-00278-MEH Document 1 Filed 01/31/19 USDC Colorado Page 21 of 33




 corresponding second plurality of presentations being accessible via the computer network, and

 no data indicative of the second plurality of presentations is stored using the computing system.

 Id. at 2:45-50. The method also includes the step of automatically and periodically accessing

 each of the feeds to identify each of the provided second plurality of presentations and

 aggregating each of the first and identified second pluralities of presentations for delivery via the

 computer network using a common web page. Id. at 2:50-55.

        52.     A person of ordinary skill in the art reading the ’273 patent and its claims would

 understand that the patent’s disclosure and claims are drawn to solving a specific, technical

 problem arising in aggregating and providing audio and visual presentations via a computer

 network. Moreover, a person of ordinary skill in the art would understand that the claimed

 subject matter of the ’273 patent presents advancements in the field of the provision of

 informational, entertainment, educational, business and other audio and/or audio/visual

 presentations via a computer network. And, as detailed by the specification, the prior search

 engines suffered drawbacks such that a new and novel communications system was required.

        53.     In light of the foregoing, a person of ordinary skill in the art would understand that

 claim 1 of the ’273 patent is directed to creating a common web page from aggregating

 collections of presentations and feed data is collected and analyzed from multiple feeds in at least

 one of the collections of presentations in order to provide more relevant content to each user. Id.

 at 12:39-59. Moreover, a person of ordinary skill in the art would understand that claim 1 of the

 ’273 patent contains the inventive concept of creating a common web page from the aggregating

 of collections of presentations and collecting and analyzing feed data from multiple feeds in at

 least one of the collections of presentations in order to provide more relevant content to each user.

 Id. This is a specific improvement to the technology of delivering content to Internet users.

        54.     Upon information and belief, Sling TV makes, uses, offers for sale, and/or sells in

 the United States and/or imports into the United States products and services that practice a

 method for providing content via a computer network and a computer system (collectively the

 “Accused Infringing Devices”).




                                                      21
Case 1:19-cv-00278-MEH Document 1 Filed 01/31/19 USDC Colorado Page 22 of 33




         55.     Upon information and belief, the Accused Infringing Devices infringe at least

 claim 1 in the exemplary manner described below.

         56.     The Accused Infringing Devices perform a method for providing content via a

 computer network and computer system. In particular, Sling TV operates a streaming service that

 delivers TV shows and movies to subscribers over the Internet.




 Source: https://help.sling.com/en/support/solutions/articles/33000219203-what-is-sling-tv-

         57.     The Accused Infringing Devices store presentation data that represents content of a

 first collection of one or more presentations using the computer system. For example, Sling TV

 stores presentation data representing presentations that the user has started but not finished

 watching in a collection called "Continue Watching."




         58.     The Accused Infringing Devices store data indicative of the first collection of

 presentations so as to be associated with the presentation data. For example, Sling TV stores

 information about how much of each presentation the user has already watched, and associates

 that information with information about the presentation so as to display a progress bar under the

 listing for that presentation.

         59.     The Accused Infringing Devices store feed data that represents a collection of one




                                                      22
Case 1:19-cv-00278-MEH Document 1 Filed 01/31/19 USDC Colorado Page 23 of 33




 or more feeds using the computer system. For example, the feed data represents presentations

 that are currently being broadcast on channels the user has designated "My Channels."




 The feed identifies a corresponding second collection of one or more presentations being

 accessible via the computer network, and includes no data representing the content of the second

 collection of presentations. The feed items are represented by the channel id number. For

 example, A&E is associated with "3844c0aee4df43849a938774ee504b4a" and does not represent

 the content of the second collection of presentations.

        60.     The Accused Infringing Devices automatically and periodically access each of the

 feeds to identify each of the corresponding second collection of presentations using the computer

 system. Upon information and belief, the feed is automatically updated in real-time to indicate

 the second collection of presentations

        61.     The Accused Infringing Devices store data associated with a third collection of one

 or more presentations. For example, Sling Data stores data associated with a collection of

 presentations called "Holiday Favorites."




        62.     The Accused Infringing Devices aggregate the first, second and third collections of

 presentations for delivery via the computer network using a common web page. For example, the

 common webpage is available at https://watch.sling.com/browse/my-tv.




                                                     23
Case 1:19-cv-00278-MEH Document 1 Filed 01/31/19 USDC Colorado Page 24 of 33




        63.     Sling TV has infringed, and continues to infringe, at least claim 1 of the ’273

 patent in the United States, by making, using, offering for sale, selling and/or importing the

 Accused Infringing Devices in violation of 35 U.S.C. § 271(a).

        64.     Upon information and belief, Sling TV may have infringed and continues to

 infringe the ’273 patent through other software and devices utilizing the same or reasonably

 similar functionality, including other versions of the Accused Infringing Devices.

        65.     Sling TV’s acts of direct infringement have caused and continue to cause damage

 to Uniloc and Uniloc is entitled to recover damages sustained as a result of Sling TV’s wrongful

 acts in an amount subject to proof at trial.

              COUNT IV– INFRINGEMENT OF U.S. PATENT NO. 8,407,609

        66.     The allegations of paragraphs 1-8 of this Complaint are incorporated by reference as

 though fully set forth herein.

        67.     The ’609 patent, titled “System and Method For Providing And Tracking The Provision

 of Audio and Visual Presentations Via A Computer Network,” issued on March 26, 2013. A copy of the




                                                     24
Case 1:19-cv-00278-MEH Document 1 Filed 01/31/19 USDC Colorado Page 25 of 33




 ’609 patent is attached as Exhibit A.

        68.     Pursuant to 35 U.S.C. § 282, the ’609 patent is presumed valid.

        69.     Invented by LINQware, Inc., the inventions of the ’609 patent were not well-understood,

 routine or conventional at the time of the invention. At the time of invention of the ’609 patent, it was

 very difficult for a user of an Internet enabled computer to find content of a particular type and relating

 to a particular subject because the amount of content available via the Internet was virtually unlimited.

 ’609 patent at 1:50-54. A popular solution to finding desired content was to use a publicly available

 search engine. Id. at 1:55-56. Each search engine typically used its own methodology to create indices

 such that, ideally, only meaningful results are returned for each query. Id. at 1:62-64. This was not

 always true though due to the complex nature and nuances of human language and efforts by document

 authors or providers to fool or trick the indexer into ranking its documents above those of others. Id. at

 1:64-2:1. Examples of conventional search engines include those made available via www.yahoo.com,

 www.google.com and www.search.com. Id. at 2:1-3.

        70.     The inventive solution of the claimed inventions of the ’609 patent provides a method

 whereby digital media presentations are delivered and tracked from a first computer system to a user’s

 computer via a network in a manner that departs from convention. Id. at 2:13-15. In accordance with

 one aspect of the invention, a web page, identifier data and an applet are provided to the user's computer

 for each digital media presentation to be delivered using the first computer system. Id. at 2:15-21. The

 applet is operative by the user’s computer as a timer. Id. at 2:21-22. The first computer system receives

 at least a portion of the identifier data from the user’s computer responsively to the timer applet each

 time a predetermined temporal period elapses and stores data indicative of the received at least portion

 of the identifier data. Id. at 2:22-27. Each provided webpage causes corresponding digital media

 presentation data to be streamed from a second computer system distinct from the first computer system

 directly to the user’s computer independent of the first computer system. Id. at 2:27-31. The stored data

 is indicative of an amount of time the digital media presentation data is streamed from the second

 computer system to the user’s computer. Id. at 2:31-34.

        71.     A person of ordinary skill in the art reading the ’609 patent and its claims would




                                                      25
Case 1:19-cv-00278-MEH Document 1 Filed 01/31/19 USDC Colorado Page 26 of 33




 understand that the patent’s disclosure and claims are drawn to solving a specific, technical problem

 arising in delivering and tracking digital media presentations via a network. Moreover, a person of

 ordinary skill in the art would understand that the claimed subject matter of the ’609 patent presents

 advancements in the field of the provision of informational, entertainment, educational, business and

 other audio and/or audio/visual presentations via a computer network. And, as detailed by the

 specification, the prior search engines suffered drawbacks such that a new and novel communications

 system was required.

        72.     In light of the foregoing, a person of ordinary skill in the art would understand that claim

 1 of the ’609 patent is directed to a specific method for providing and tracking digital media

 presentations using a web page, identifier data and a timer applet originating at a first computer to track

 and responsively stream a digital media presentation from a second computer that can be viewed by a

 user at the user’s computer. Id. at 14:17-45. Moreover, a person of ordinary skill in the art would

 understand that claim 1 of the ’609 patent contains the inventive concept of providing and tracking

 digital media presentations using a web page, identifier data and a timer applet originating at a first

 computer to track and responsively stream a digital media presentation from a second computer that can

 be viewed by a user at the user’s computer. Id.

        73.     Upon information and belief, Sling TV makes, uses, offers for sale, sells in the United

 States, licenses in the United States and/or imports into the United States Sling TV which provides a

 method for tracking digital media presentations (collectively the “Accused Infringing Devices”).

        74.     Upon information and belief, the Accused Infringing Devices infringe at least claim 1 in

 the exemplary manner described below.

        75.     The Accused Infringing Devices track digital media presentations delivered from a first

 computer system to a user’s computer via a network. Sling TV identifies the media content that the

 user is currently watching and tracks the user’s viewing progress. The Sling TV website is hosted on a

 first computer system, and is delivered to a user’s computer over the Internet.

        76.     The Accused Infringing Devices provide a corresponding web page to the user’s

 computer for each digital media presentation to be delivered using the first computer system. In




                                                      26
Case 1:19-cv-00278-MEH Document 1 Filed 01/31/19 USDC Colorado Page 27 of 33




 particular, the webpage located at https://watch.sling.com/browse/my-

 tv/details/series/f6bca9ab22a7417591db226ffacc9168 corresponds to “The First 48” TV show.




        77.    The Accused Infringing Devices provide identifier data to the user’s computer using the

 first computer system. The Accused Infringing Devices require users to log in to access the service,

 including watching video-on-demand programs, which in turn, allows Sling to track the user’s viewing

 history.




                                                    27
Case 1:19-cv-00278-MEH Document 1 Filed 01/31/19 USDC Colorado Page 28 of 33




        78.     The Accused Infringing Devices provide an applet to the user’s computer for each digital

 media presentation to be delivered using the first computer system. The Sling TV website provides a

 media player that keeps track of the user’s progress using a timer.




        79.     The Accused Infringing Devices receive at least a portion of the identifier data from the

 user’s computer responsively to the timer applet each time a predetermined temporal period elapses

 using the first computer system. Sling TV maintains a viewing history for each user. The viewing

 history is updated continuously, even the absence of user input such as pressing a pause button or exit




                                                     28
Case 1:19-cv-00278-MEH Document 1 Filed 01/31/19 USDC Colorado Page 29 of 33




 button. For example, if the user closes and reopens the website, the program will resume just prior to

 the point where the user closed the webpage. It also displays a message that the program is resuming

 where the user left off. This indicates that the user’s computer sends periodic updates at regular

 intervals to inform Sling TV of the user’s current position, thus reflecting the use of a timer.




        80.     The Accused Infringing Devices store data indicative of the received at least portion of

 the identifier data using the first computer system. The user’s viewing history, updated every time an

 updated position is sent, is stored by the Accused Infringing Devices. In particular, the “My TV” page

 displays a progress bar that is updated as the user watches more of the program.




                                                      29
Case 1:19-cv-00278-MEH Document 1 Filed 01/31/19 USDC Colorado Page 30 of 33




        81.     Each provided webpage causes corresponding digital media presentation data to be

 streamed from a second computer system (e.g., the content delivery network, e.g., MoveTV), distinct

 from the user’s computer independent of the first computer system (e.g., the Sling TV website). This

 screenshot from Chrome Developer tools shows the requests to and responses from a MoveTV server

 for a particular segment of the “First 48” episode.




        82.     The stored data is indicative of an amount of time the digital media presentation is

 streamed from the second computer system to the user’s computer. The stored data indicates the



                                                       30
Case 1:19-cv-00278-MEH Document 1 Filed 01/31/19 USDC Colorado Page 31 of 33




 duration and position of the user’s current position, which indicates the amount of time the presentation

 has been streamed to the user’s computer by the CDN.

        83.     Each stored data is together indicative of a cumulative time the corresponding web page

 was displayed by the user’s computer. The amount of time the user spends watching a movie is tracked

 by Sling TV and also reflects the amount of time the corresponding Sling TV webpage was displayed by

 the user’s computer.

        84.     Sling TV has infringed, and continues to infringe, at least claim 1 of the ’609 patent in

 the United States, by making, using, offering for sale, selling and/or importing the Accused Infringing

 Devices in violation of 35 U.S.C. § 271(a).

        85.     Upon information and belief, Sling TV may have infringed and continues to infringe the

 ’609 patent through other software and devices utilizing the same or reasonably similar functionality,

 including other versions of the Accused Infringing Devices.

        86.     Sling TV’s acts of direct infringement have caused and continue to cause damage to

 Uniloc and Uniloc is entitled to recover damages sustained as a result of Sling TV’s wrongful acts in an

 amount subject to proof at trial.


                                      PRAYER FOR RELIEF

        WHEREFORE, plaintiff Uniloc 2017 LLC respectfully prays that the Court enter

 judgment in its favor and against Sling TV as follows:

               a.       A judgment that Sling TV has infringed one or more claims of the ’005

 Patent literally and/or under the doctrine of equivalents;

               b.       A judgment that Sling TV has infringed one or more claims of the ’118

 Patent literally and/or under the doctrine of equivalents;

               c.       A judgment that Sling TV has infringed one or more claims of the ’273

 Patent literally and/or under the doctrine of equivalents;

               d.       A judgment that Sling TV has infringed one or more claims of the ’609

 Patent literally and/or under the doctrine of equivalents;




                                                      31
Case 1:19-cv-00278-MEH Document 1 Filed 01/31/19 USDC Colorado Page 32 of 33




                e.     That for each Asserted Patent this Court judges infringed by Sling TV this

 Court award Uniloc its damages pursuant to 35 U.S.C. § 284 and any royalties determined to be

 appropriate;

                f.     That this be determined to be an exceptional case under 35 U.S.C. § 285;

                g.     That this Court award Uniloc prejudgment and post-judgment interest on

 its damages;

                h.     That Uniloc be granted its reasonable attorneys’ fees in this action;

                i.     That this Court award Uniloc its costs; and

                j.     That this Court award Uniloc such other and further relief as the Court

 deems proper.
                                     DEMAND FOR JURY TRIAL

        Uniloc hereby demands trial by jury on all issues so triable pursuant to Fed. R. Civ. P. 38.




                                                    32
Case 1:19-cv-00278-MEH Document 1 Filed 01/31/19 USDC Colorado Page 33 of 33



 DATED: January 31, 2019           Respectfully Submitted,
                                   /s/ Eric B. Fenster

                                   Eric B. Fenster
                                   Eric B. Fenster, LLC
                                   P.O. Box 44011
                                   Denver, CO 80201
                                   Telephone: 720-943-3739
                                   FAX: 720-255-0377
                                   Email: eric@fensterlaw.net
                                   Attorney for Plaintiff
                                   Uniloc 2017 LLC

                                   FEINBERG DAY ALBERTI LIM &
                                   BELLOLI LLP
                                   1600 El camino Real, Suite 280
                                   Menlo Park, California 94025
                                   Telephone: 650-618-5692

                                   David L. Alberti (CA SBN 220625)
                                   Email: dalberti@feinday.com
                                   Sal Lim (CA SBN 211836)
                                   Email: slim@feinday.com
                                   Marc C. Belloli (CA SBN 244290)
                                   Email: mbelloli@feinday.com




                                        33
